 

Case 1:18-cv-08152-JFK-KNF Document 217° Filed 02/1 7/21” Page TI of I

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

we ee ee eee x
Pilkington
ot #18 Cv 8152 (JFK) ©
-V-
Mitsui Sumitomo
x

 

Reminder: The next oral argument is scheduled for Wednesday, February 24, 2021
at 12:00 P. m. The oral argument will be heard telephonically using the following

conference line and dial-in: -

 

 

io cr i .
git tha
AT&T Conference Line: 1-888-363-4749 jp USDC SDNY

+ sr neem

  

Access Code: 788 3927# PDOCUMENT nT
Oo | ELECTICONICALLY BD)
SO ORDERED. : ee i Se ear |
Dated: New York, New York

 

fp bone.

. JOHN F. KEENAN
United States District padge

 

2) U

 
